Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1 and 6-8 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on March 9, 2022, in response to the office action mailed on January 18, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a virus detection system utilizing the USB protocol comprising a control unit and a connection switching unit to switch a connection state between a first connector unit to which a USB client is connected and a second connector unit connected to a USB host controller, a virus check engine unit that performs virus check of a file acquired from the USB client or the USB host controller via the USB relay device, wherein the connection switching unit selectively switches among a first connection state in which the first connector unit and the second connector unit are electrically connected (occurs when the USB client is not a USB storage device), a second connection state in which the control unit of the USB relay device is electrically connected to the first connector unit and the second connector unit (occurs when the USB client is a USB storage device), and a disconnection state in which the first connector unit and the second connector unit are not electrically connected; wherein upon receiving a read command for a file, the virus check engine unit performs a virus check on the file and if no virus is found, the USB relay device 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 11, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181